JAMES DICKSON PHILLIPS,
Circuit Judge, concurring in part and dissenting in part:
I concur in the majority’s conclusion that there was no constitutional error invalidating Rook’s state court conviction and in all portions of the majority opinion explaining that conclusion save that which in Part III deals with the burden-shifting instruction issue. As to that, I concur in the result, but I write specially to indicate the basis of my concurrence.
I dissent from that portion of the opinion that finds no constitutional error in the procedure by which the death sentence was imposed. Because I think there was constitutional error in that phase of the trial, I would direct the writ to issue conditioned upon the state’s provision of a new sentencing proceeding.
I
I agree that under the procedural circumstances of this case, the jury instruction incorporating the presumption of unlawfulness and malice did not unconstitutionally shift the burden of persuasion to Rook. I also agree that the reason it did not is the same reason that ultimately saved the comparable instruction recently considered in Davis v. Allsbrooks, 778 F.2d 168, (4th Cir.1985).
But the majority opinion fails to deal with the specific challenge made to the instruction here, and because the challenges are different — though equally unavailing — I do not want to be understood as considering them identical and identically controlled by the Davis v. Allsbrooks rationale. In another case, the specific challenge made here might not be at all controlled by Davis v. Allsbrooks, and I think it important to recognize that in order to keep the lines of precedent clear. This will almost assuredly not be the last time the courts of this circuit are called upon to consider, in a variety of evidentiary settings, challenges to North Carolina’s presumption of malice and unlawfulness as embodied in jury instructions comparable or identical to that given here.
The specific challenge made here in fact recognizes Davis v. Allsbrooks’ authority, but attempts to distinguish it on the basis that here — though not in Davis — malice was in issue. This is said to be so because here Rook’s primary factual defense to the murder charge was that death was caused by the automobile’s running over the victim, and that Rook did not intend to run over her, that this was accidental. There being some evidentiary support for this, the argument goes, malice was necessarily in issue, because malice presupposes intent. This being so, the challenged jury instruction embodied a mandatory presumption favoring the prosecution in respect of a disputed element of the crime charged. Hence it necessarily violated the constitutional right recognized in such cases as Mullaney v. Wilbur, 421 U.S. 684, 95 S.Ct. 1881, 44 L.Ed.2d 508 (1975); Sandstrom v. Montana, 442 U.S. 510, 99 S.Ct. 2450, 61 L.Ed.2d 39 (1979); and most recently in Francis v. Franklin, — U.S. -, 105 S.Ct. 1965, 85 L.Ed.2d 344 (1985), because the jury may reasonably have understood the instruction as shifting the burden of persuasion on the disputed malice issue to Rook.
This argument is flawed, and in the end Davis v. Allsbrooks does control to defeat it. Here, as in Davis, the defendant had failed to carry the burden that Davis held was constitutionally imposed by North Carolina merely to produce “some” evidence of “heat of passion” or “self-defense” in order to hold malice fully in issue in the face of proof beyond a reasonable doubt that the killing was done intentionally and with a deadly weapon. See Davis, 778 F.2d at 182, 183 (Phillips, J., concurring). Here, obviously, there was no such evidence; the production burden was not carried, and the presumption had only the effect of confirming that because the burden had not been carried, “malice” was presumed if the jury first found beyond a reasonable doubt that the killing had been done intentionally with a deadly weapon.
*409Intent, both as a discrete element of the crime of murder, and as a predicate for the presumption of malice, was obviously fully in issue because of Rook’s “accident” defense. The challenged jury instruction did not embody any presumption of intent, cf. Francis v. Franklin, — U.S. -, 105 S.Ct. 1965. Indeed, it clearly placed the burden of persuasion of intent upon the state, and indicated the relevance of the “accident” defense to its consideration. And the jury was expressly told that malice was presumed only if intent (and deadly weapon use) were first found beyond a reasonable doubt.
Because the elements of malice and unlawfulness had constitutionally been taken out of issue by Rook’s failure to carry the requisite production burden, the challenged jury instruction embodying a presumption as to those issues was not unconstitutional on the authority of Davis v. Allsbrooks.
II
Dissenting alone on Rook’s direct appeal of his conviction to the Supreme Court of North Carolina, Justice Exum of that court voted to remand for re-sentencing because of the trial court’s failure to require the sentencing jury separately to indicate its findings on each mitigating circumstance submitted for its consideration. Though he based this essentially upon prejudicial error in failing to follow the state statute, Justice Exum indicated a belief that the procedure used might also amount to constitutional error because of its failure under the particular circumstances to accord the degree of “individualized consideration” held to be constitutionally mandated in Lockett v. Ohio, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978). The majority of the Supreme Court of North Carolina, the district court in this habeas proceeding, and the panel majority here have of course rejected this view, but I am persuaded by it, and adopt it as articulated in detail by Justice Exum. State v. Rook, 304 N.C. 201, 283 S.E.2d 732, 754-61 (N.C.1981).
I add only that central to Justice Exum’s analysis is the necessary recognition that requiring the sentencing jury to give independent attention to each mitigating circumstance cannot be considered a constitutional imperative under every state’s procedures. The Supreme Court’s upholding of a variety of state procedures which do not have that feature makes that obvious. See Gregg v. Georgia, 428 U.S. 153, 96 S.Ct. 2909, 49 L.Ed.2d 859 (1976). But Justice Exum’s analysis convincingly demonstrates to me that because each state’s sentencing procedures will inevitably develop its own set of dynamics in providing more or less “individualized consideration,” each must therefore be assessed independently on that score. See State v. Rook, 283 S.E.2d at 757-58 (Exum, J., dissenting).
Taking this approach, and supporting his analysis of the peculiar dynamics of North Carolina’s procedure with actual case studies, Justice Exum’s analysis persuades me that not requiring independent consideration and response as to mitigating factors while requiring it as to aggravating factors under the North Carolina procedure, significantly undercuts the possibility of the degree of individualized consideration contemplated by the Lockett Court as constitutionally required. For that reason, I believe that Rook’s eighth and fourteenth amendment rights were violated by the procedure used in his sentencing proceeding. I would therefore issue the writ conditioned upon the state’s providing a new sentencing proceeding free of the constitutional infirmity within a reasonable time.